Citation Nr: 0216803	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  94-42 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a schedular rating in excess of 30 
percent for a low back disorder prior to October 1, 1992.

3.  Entitlement to a schedular rating in excess of 10 
percent for a low back disorder from October 1, 1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


REMAND

The veteran had active duty from August 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1986 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California, which denied a rating in excess 
of 10 percent for the service-connected low back disorder.  
The veteran perfected an appeal on that denial and in a 
September 1986 VA Form 1-9 indicated that at least a 40 
percent rating was warranted.  A 30 percent rating was 
granted for the low back disorder in a July 1988 rating 
decision, effective March 29, 1984.  In light of the 
veteran's assertion in the September 1986 VA Form 1-9 that a 
rating higher than 30 percent was warranted, the issue of a 
rating in excess of 30 percent is still in appellate status.

In a July 1992 rating decision, the VARO in San Francisco 
reduced the disability rating for the low back disorder to 
10 percent effective October 1, 1992.

In an April 1992 rating decision, service connection was 
granted for PTSD and a 10 percent schedular disability 
rating was assigned effective October 26, 1990.  The veteran 
filed a timely notice of disagreement with the assignment of 
the 10 percent disability rating.  In a March 1993 rating 
decision, a 30 percent schedular disability rating was 
assigned for PTSD, effective October 26, 1990.  The veteran 
perfected an appeal on that issue.

In light of the above, the issues are as stated on the first 
page of this decision.

In an April 1995 VA Form 9, the veteran indicated that he 
desired a hearing before a Member of the Board at the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a 
Travel Board hearing and given adequate 
notice of the scheduled hearing.  See 
38 C.F.R. § 19.76 (2002).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).





